 

EXHIBIT 10.3

 

EXECUTIVE PROFIT-SHARING INCENTIVE PLAN

As amended effective October 16, 2002

 

PURPOSE

 

The Board of Directors of USA Truck, Inc. (the “Company”) has established this
Executive Profit-Sharing Incentive Plan (the “Plan”) in order to provide
incentives to the Company’s executive officers to provide their best efforts on
behalf of the Company by rewarding them for contributing to the Company’s
success by paying them specified portions of the Company’s income before taxes
and before deduction of the amounts paid under the Plan (“pre-tax income”).

 

QUALIFICATIONS

 

Before the beginning of each fiscal year, the Executive Compensation Committee
of the Board shall determine (a) the percentage (not to exceed 10%) of pre-tax
income that will potentially be distributed pursuant to this Plan (the
“Incentive Pool”) and (b) the executive officers who shall be entitled to
receive payments under the Plan (“participants”) for that fiscal year. If the
conditions set forth in this Plan are met for the fiscal year, then the
Incentive Pool will be distributed to participants, pro rata in proportion to
their total base salaries for such fiscal year. Should a participant work only
part of a year in a participating position, then only that part of his/her base
salary will be used to compute his/her pro rata share of the Incentive Pool.
With the exception of death, retirement or disability of an employee with five
years of service, each participant must be an employee on December 31 and on the
date the incentive payment is made in order to receive a payment under this
Plan.

 

LIMITATION

 

Notwithstanding the amount of the Incentive Pool or the amount to which any
participant would otherwise be entitled pursuant to the preceding paragraph, the
amount distributed under this Plan to each participant for any fiscal year shall
be limited to a specified percentage of such participant’s total base salary for
such fiscal year, as determined by the Executive Compensation Committee prior to
the beginning of the fiscal year. For this purpose, the percentages may vary
among the participants, but in no event will the amount distributed to any
participant under this Plan for any fiscal year exceed 250% of such
participant’s total base salary for such fiscal year. Any amounts in excess of
such a limit for any participant will be reallocated to the other participants
on a pro rata basis in proportion to their base salaries.

 

PERFORMANCE OBJECTIVE

 

Before the beginning of each fiscal year, the Executive Compensation Committee
of the Board shall establish a performance goal that must be met for such fiscal
year in order for payments to be made under the Plan. Such performance goal may
be expressed in terms of achievement by the Company of a specified operating
ratio, gross revenue, net income, return on equity, return on assets, increase
in retained earnings, or any other performance measure that the Executive
Compensation Committee deems advisable and appropriate. Amounts in the Incentive
Pool will be paid to participants only if the Company achieves the specified
performance goal for the fiscal year; if such performance goal is not achieved,
the amounts in the Incentive Pool will remain with the Company and will not be
paid or distributed to participants or carried forward for any purpose under the
Plan.

 

PAYMENT

 

Payment will be made at the end of each year as soon as pre-tax income is
determined by the financial statement audit. This is usually before the first
week of February. Participants, however, may draw up to 90% of their estimated
payment under the Plan during the last week of December and the balance after
the audit has been completed. The December portion of the payments will be
estimated by the Controller and paid to those participants who request them when
funds are available. Any participant on leave of absence at the time of any
payment will be paid upon his or her return to work.

 

SUBJECT TO CHANGE

 

This Plan is subject to revision at any time at the discretion of the Company’s
Board of Directors. Notwithstanding any other provision of this Plan or any
decisions, designations or accruals made hereunder, no participant shall have
any right to receive any payment hereunder prior to the time the payment is
actually made and received.

 